Exhibit 10.23 New Leaf Brands, Inc.’s Purchase Order & Working Capital Financing Dear Creditor, Please accept the proposed terms to finance the purchase orders of the current inventory and pending production slated for 6/15/11 and the resulting domestic accounts receivable (“Receivables”) of New Leaf Brands, Inc. Total Amount: $400,000 Type:Purchase Order Factoring Loan. Purpose: The proposed willfinance working capital and purchase orders of the pending production slated for 6/15/11. Term: 60 days (August 15th,2011) with a 5 day grace period. Assignment Of Proceeds From Schedule ‘A’ Purchase Order/ Accounts Receivable and Hereafter: New Leaf will be required to remit future Accounts Receivable funds from the 6/15/11 PO financed production and current inventory to the creditors on a parri-passu basis until the outstanding advance plus the fully accrued interest payments is paid in full and generate approximately $430,000 in domestic accounts receivable (“Receivables”) with inventory in stock and pending production and all future accounts receivable. Service Fee: A service fee of 6.67% of the face amount of each purchase invoice for first 60 days, payable upon purchase. For each additional day thereafter, the fee will be 0.05% of the outstanding balance. By example, we advance you $400,000, then the first $426,000 of funds from the checks of Schedule A and all future receivables thereafter will be sent to you until we have fulfilled all obligations to you. CFO Attestation: ● David Tsiang is the Chief Financial Officer of New Leaf Brands, Inc. ● The primary source of repayment will be accounts receivable generated by the slated production and current inventory on hand. ● Upon receipt of all checks/ funds from the ‘Schedule A’ purchase orders, the Company will o Make a pdf of the check and email a reconciliation to the Investor o Deposit the funds and once available all funds, o Send the Creditor a signed reconciling statement to the Investor. It is anticipated that this will be done on weekly basis upon. Form Of…. The Aforementioned terms and conditions have been agreed by; New Leaf Brands, Inc. Investor 1 Accepted By: By: As: Investor 2 Accepted By: By: As:
